EXAMINER'S COMMENT
This Allowance is in response to Applicant’s Reply of July 30, 2021.

Applicant’s arguments with respect to the 35 USC 103 rejection of claim 1 is considered persuasive.  The 35 USC 103 rejection has been withdrawn.

Claims 1 and 2 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1:  The prior art of record fails to disclose or suggest a flow system for a down the hole hammer, the hammer including a cylindrical outer casing and a piston within the casing, wherein the flow system includes a set of cylinder arranged longitudinally between the piston and casing, a set of supply channels defined by annular recesses on the external surface of the piston, and one or more supply channels formed between the casing and cylinders as recited in the claimed combination.

Regarding claim 2:  Claim 2 is considered allowable due to its dependence on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H GAY whose telephone number is (571)272-7029.  The examiner can normally be reached on Monday through Thursday, 6-3:30 and every other Friday 6-11.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna M Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER H GAY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

JHG
8/19/2021